Name: Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft
 Type: Directive
 Subject Matter: marketing;  technology and technical regulations;  maritime and inland waterway transport;  European Union law
 Date Published: 1994-06-30

 Avis juridique important|31994L0025Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft Official Journal L 164 , 30/06/1994 P. 0015 - 0038 Finnish special edition: Chapter 13 Volume 26 P. 0098 Swedish special edition: Chapter 13 Volume 26 P. 0098 DIRECTIVE 94/25/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 16 June 1994on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craftTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189b of the Treaty (3), Whereas the internal market is to comprise an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas the laws, regulations and administrative provisions in force in the various Member States relating to the safety characteristics of recreational craft differ in scope and content; whereas such disparities are liable to create barriers to trade and unequal conditions of competition within the internal market; Whereas harmonization of national legislation is the only way in which to remove these barriers to free trade; whereas this objective cannot be satisfactorily achieved by the individual Member States; whereas this Directive merely lays down the requirements vital to freedom of movement for recreational craft; Whereas this Directive should cover only recreational craft of a minimum length of 2,5 m and a maximum length of 24 m, derived from the ISO standards; Whereas the removal of technical barriers in the field of recreational craft and their components, to the extent that they cannot be removed by mutual recognition of equivalence among all the Member States, should follow the new approach set out in the Council resolution of 7 May 1985 (4) which calls for the definition of essential requirements on safety and other aspects which are important for the general well-being; whereas paragraph 3 of Article 100a provides that, in its proposals, concerning health, safety, environmental protection and consumer protection, the Commission will take as a base a high level of protection; whereas the essential requirements constitute the criteria with which recreational craft, partly completed craft and their components when separate and when installed must comply; Whereas, therefore, this Directive sets out essential requirements only; whereas, in order to facilitate the task of proving compliance with the essential requirements, harmonized European standards are necessary for recreational craft and their components as referred to in Annex II; whereas harmonized European standards are drawn up by private bodies and must retain their non-mandatory status; whereas, for this purpose, the European Committee for Standardization (CEN) and the European Committee for Electrotechnical Standardization (Cenelec) are recognized as the bodies competent to adopt harmonized standards which follow the general guidelines for cooperation between the Commission and those two bodies, signed on 13 November 1984; whereas, for the purposes of this Directive, a harmonized standard is a technical specification (European Standard or harmonization document) adopted by one or other of those bodies, or by both, at the prompting of the Commission pursuant to Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (5) and pursuant to the general guidelines referred to above; Whereas, in view of the nature of the risks involved in the use of recreational craft and their components, it is necessary to establish procedures applying to the assessment of compliance with the essential requirements of the Directive; whereas these procedures must be devised in the light of the level of risk which may be inherent in recreational craft and their components; whereas, therefore, each category of conformity must be supplemented by an appropriate procedure or a choice between several equivalent procedures; whereas the procedures adopted comply with Council Decision 93/465/EEC of 22 July 1993 concerning the modules for the various phases of the conformity assessment procedures and the rules for the affixing and use of the CE conformity marking which are intended to be used in the technical harmonization Directives (1); Whereas the Council has provided for the affixing of the CE marking by either the manufacturer or his authorized representative within the Community; whereas that mark means that the recreational craft and components comply with all the essential requirements and assessment procedures provided for by the Community law applying to the product; Whereas it is appropriate that the Member States, as provided for by Article 100a (5) of the Treaty, may take provisional measures to limit or prohibit the placing on the market and the use of recreational craft or constituent products thereof in cases where they present a particular risk to the safety of persons and, where appropriate, domestic animals or property, provided that the measures are subject to a Community control procedure; Whereas the recipients of any decision taken as part of this Directive must be aware of the reasons behind that decision and the means of appeal open to them; Whereas it is necessary to provide for a transitional arrangement enabling recreational craft and their components manufactured in compliance with the national regulations in force at the date of adoption of this Directive to be marketed and placed in service; Whereas this Directive does not contain any provisions directed towards limiting the use of the recreational craft after it has been put into service; Whereas the construction of recreational craft may have an impact on the environment to the extent that the craft may discharge polluting substances; whereas it is therefore necessary to include provisions on the protection of the environment in the Directive, in so far as those provisions concern the construction of recreational craft from the point of view of its direct impact on the environment; Whereas the provisions of this Directive should not affect Member States' entitlement to lay down, in accordance with the Treaty, such requirements as they may deem necessary concerning navigation on certain waters for the purpose of protection of the environment, the fabric of waterways and ensuring safety on waterways, provided that this does not mean that the recreational craft is modified in a way not specified in this Directive, HAVE ADOPTED THIS DIRECTIVE: CHAPTER I Article 11. This Directive shall apply to recreational craft, partly completed boats and components referred to in Annex II when separate and when installed. 2. 'Recreational craft' shall mean any boat of any type, regardless of the means of propulsion, from 2,5 to 24 m hull length, measured according to the appropriate harmonized standards intended for sports and leisure purposes. The fact that the same boat could be used for charter or for recreational boating training shall not prevent it being covered by this Directive when it is placed on the market for recreational purposes. 3. The following shall be excluded from the scope of this Directive: (a) craft intended solely for racing, including rowing racing boats and training rowing boats labelled as such by the manufacturer; (b) canoes and kayaks, gondolas and pedalos; (c) sailing surfboards; (d) powered surfboards, personal watercraft and other similar powered craft; (e) original, and individual replicas of, historical craft designed before 1950, built predominantly with the original materials and labelled as such by the manufacturer; (f) experimental craft, provided that they are not subsequently placed on the Community market; (g) craft built for own use, provided that they are not subsequently placed on the Community market during a period of five years; (h) craft specifically intended to be crewed and to carry passengers for commercial purposes, without prejudice to paragraph 2, in particular those defined in Directive 82/716/EEC of 4 October 1982 laying down technical requirements for inland waterway vessels (2), regardless of the number of passengers; (i) submersibles; (j) air cushion vehicles; (k) hydrofoils. Article 2Placing on the market and putting into service1. Member States shall take all necessary measures to ensure that the products referred to in Article 1 (1) may be placed on the market and put into service for use in accordance with their intended purpose only if they do not endanger the safety and health of persons, property or the environment when correctly constructed and maintained. 2. The provisions of this Directive shall not prevent Member States from adopting, in compliance with the Treaty, provisions concerning navigation on certain waters for the purpose of protection of the environment, the fabric of waterways, and ensuring safety of waterways, providing that this does not require modification to craft conforming to this Directive. Article 3Essential requirementsThe products referred to in Article 1 (1) shall meet the essential safety, health, environmental protection and consumer protection requirements set out in Annex I. Article 4Free movement of the products referred to in Article 1 (1)1. Member States shall not prohibit, restrict or impede the placing on the market and putting into service in their territory of the products referred to in Article 1 (1) bearing the CE marking referred to in Annex IV, which indicates their conformity with all provisions of this Directive, including the conformity procedures set out in Chapter II. 2. Member States shall not prohibit, restrict or impede the placing on the market of partly-completed boats where the builder or his authorized representative established in the Community or the person responsible for the placing on the market declares, in accordance with Annex IIIA, that they are intended to be completed by others. 3. Member States shall not prohibit, restrict or impede the placing on the market and putting into service of components referred to in Annex II and bearing the CE marking referred to in Annex IV which indicates their conformity with the relevant essential requirements where these components are intended to be incorporated into recreational craft, in accordance with the declaration, referred to in Annex IIIB, of the manufacturer, his authorized representative established in the Community or, in the case of imports from a third country, of any person who places those components on the Community market. 4. At trade fairs, exhibitions, demonstrations, etc., Member States shall not create any obstacles to the showing of the products referred to in Article 1 (1) which do not comply with this Directive, provided that a visible sign clearly indicates that such products may not be marketed or put into service until they have been made to comply. 5. Where the products referred to in Article 1 (1) are subject to other Directives concerning other aspects and which also provide for the affixing of the CE marking, the latter shall indicate that such products also fulfil the provisions of those other Directives. However, should one or more of those Directives allow the manufacturer, during a transitional period, to choose which arrangements to apply, the CE marking shall indicate that the product fulfils the provisions only of those Directives applied by the manufacturer. In this case, the particulars of those Directives, as published in the Official Journal of the European Communities, must be given in the documents, notices or instructions required by those Directives and accompanying such products. Article 5Member States shall presume compliance with the essential requirements referred to in Article 3 of products referred to in Article 1 (1) which meet the relevant national standards adopted pursuant to the harmonized standards the references of which have been published in the Official Journal of the European Communities; Member States shall publish the references of such national standards. Article 61. Where a Member State or the Commission is of the opinion that the harmonized standards referred to in Article 5 do not fully meet the essential requirements referred to in Article 3, the Commission or the Member State shall notify the committee set up under Directive 83/189/CEE, setting out its reasons. The committee shall deliver an urgent opinion. In the light of the opinion of the committee, the Commission shall inform Member States if the standards concerned should be withdrawn from the publications referred to in Article 5. 2. The Commission may adopt any appropriate measure with a view to ensuring that this Directive is applied practically in a uniform manner in pursuance of paragraph 3. 3. The Commission shall be assisted by a Standing Committee composed of representatives appointed by the Member States and chaired by a representative from the Commission. The Standing Committee shall draw up its own rules of procedure. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. 4. The Standing Committee may, in addition, examine any question concerning the application of this Directive and raised by its chairman, either at the chairman's initiative or at the request of a Member State. Article 7Safeguard clause1. Where a Member State ascertains that recreational craft or components referred to in Annex II and bearing the CE marking referred to in Annex IV when correctly constructed, installed, maintained and used in accordance with their intended purpose may endanger the safety and health of persons, property or the environment, it shall take all appropriate interim measures to withdraw them from the market or prohibit or restrict their being placed on the market or put into service. The Member State shall immediately inform the Commission of any such measure, indicating the reasons for its decision, in particular where non-conformity is the result of: (a) failure to comply with the essential requirements referred to in Article 3; (b) incorrect application of the standards referred to in Article 5, in so far as it is claimed that those standards have been applied; (c) shortcomings in the standards referred to in Article 5 themselves. 2. The Commission shall enter into consultation with the parties concerned as soon as possible. Where, after such consultation, the Commission finds that: - the measures are justified, it shall immediately so inform the Member State which took the initiative and the other Member States; where the decision referred to in paragraph 1 is attributed to shortcomings in the standards, the Commission shall, after consulting the parties concerned, bring the matter before the Committee referred to in Article 6 (1) within two months, if the Member State which has taken the decision intends to maintain it, and shall initiate the procedure referred to in Article 6 (1), - the measures are unjustified, it shall immediately so inform the Member State which took the initiative and the manufacturer or his authorized representative established in the Community. 3. Where a non-complying component referred to in Annex II or craft bears the CE marking, the appropriate measures shall be taken by the Member State which has authority over whomsoever affixed the marking; that Member State shall inform the Commission and the other Member States thereof. 4. The Commission shall ensure that the Member States are kept informed of the progress and outcome of this procedure. CHAPTER II Conformity assessmentArticle 8Before producing and placing on the market products referred to in Article 1 (1), the manufacturer or his authorized representative established in the Community shall apply the following procedures for boat design categories A, B, C and D as referred to in Section 1 of Annex I. 1. For categories A and B: - for boats of less than 12 m hull length: the internal production control plus tests (module Aa) referred to in Annex VI, - for boats from 12 m to 24 m hull length: the EC type-examination (module B) referred to in Annex VII supplemented by module C (type conformity) referred to in Annex VIII, or any of the following modules: B + D, or B + F, or G or H. 2. For category C: (a) for boats from 2,5 m to 12 m hull length: - where the harmonized standards relating to sections 3.2 and 3.3 of Annex I are complied with: the internal production control (module A), referred to in Annex V, - where the harmonized standards relating Sections 3.2 and 3.3 of Annex I are not complied with: the internal production control plus tests (module Aa) referred to in Annex VI. (b) for boats from 12 m to 24 m hull length: the EC type-examination (module B) referred to in Annex VII followed by module C (type conformity) referred to in Annex VIII, or any of the following modules: B + D, or B + F, or G or H. 3. For category D: For boats from 2,5 m to 24 m hull length: the internal production control (module A) referred to in Annex V. 4. For components referred to in Annex II: any of the following modules: B + C, or B + D, or B + F, or G or H. Article 9Notified bodies1. Member States shall notify the Commission and other Member States of the bodies which they have appointed to carry out the tasks pertaining to the conformity assessment procedures referred to in Article 8, together with the specific tasks which these bodies have been appointed to carry out and the identification numbers assigned to them beforehand by the Commission. The Commission shall publish a list of the notified bodies, together with the identification numbers it has allocated to them and the tasks for which they have been notified, in the Official Journal of the European Communities. It shall ensure that the list is kept up to date. 2. Member States shall apply the criteria laid down in Annex XIV in assessing the bodies to be indicated in such notification. Bodies meeting the assessment criteria laid down in the relevant harmonized standards shall be presumed to fulfil those criteria. 3. A Member State shall withdraw its approval from such a body if it is established that the latter no longer satisfies the criteria referred to in Annex XIV. It shall inform the Commission and the other Member States of its action forthwith. CHAPTER III CE MarkingArticle 101. Recreational craft and components as referred to in Annex II which are regarded as meeting the essential requirements referred to in Article 3 must bear the CE marking of conformity when they are placed on the market. 2. The CE marking of conformity, as shown in Annex IV, must appear in a visible, legible and indelible form on the recreational craft as in point 2.2 of Annex I and on components as referred to in Annex II and/or on their packaging. The CE marking shall be accompanied by the identification number of the notified body responsible for implementation of the procedures set out in Annexes VI, IX, X, XI and XII. 3. The affixing of markings or inscriptions on the craft which are likely to mislead third parties with regard to the meaning or the form of the CE marking shall be prohibited. Any other markings may be affixed to the recreational craft and components as referred to in Annex II and/or on their packaging, provided that the visibility and legibility of the CE marking is not thereby reduced. 4. Without prejudice to Article 7: (a) where a Member State establishes that the CE marking has been affixed wrongly, the manufacturer or his authorized representative established in the Community shall be obliged to end the infringement under conditions laid down by the Member State; (b) where non-compliance continues, the Member State shall take all appropriate measures to restrict or prohibit the placing on the market of the product in question or to ensure that it is withdrawn from the market, in accordance with the procedure laid down in Article 7. CHAPTER IV Final provisionsArticle 11Detailed grounds shall be given for any decision taken pursuant to this Directive leading to a restriction on the marketing and putting into service of products referred to in Article 1 (1). The party concerned shall be informed of the decision as soon as possible together with the means of redress available under the laws in force in the Member State concerned and the periods within which appeals must be lodged. Article 12The Commission shall take the necessary measures to ensure that data affecting all pertinent decisions concerning the management of this Directive are made available. Article 131. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive not later than 16 December 1995. They shall immediately inform the Commission thereof. Member States shall apply these provisions from 16 June 1996. The Standing Committee referred to in Article 6 (3) may assume its tasks from the date of the entry into force of this Directive. Member States may take the measures referred to in Article 9 of such date. When Member States adopt the provisions referred to in the first subparagraph, these shall contain a reference to this Directive or shall be accompanied by such a reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field governed by this Directive. 3. Member States shall accept the placing on the market and putting into service of products referred to in Article 1 (1) which comply with the rules in force in their territory on the date of adoption of this Directive during a period of four years from that date. Article 14This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 15This Directive is addressed to the Member States. Done at Brussels, 16 June 1994. For the European ParliamentThe PresidentE. KLEPSCHFor the CouncilThe PresidentY. PAPANTONIOU(1) OJ No C 123, 15. 5. 1992, p. 7. (2) OJ No C 313, 30. 11. 1992, p. 38. (3) Opinion of the European Parliament of 16 November 1992 (OJ No C 337, 21. 12. 1992, p. 17); Council common position of 16 December 1993 (OJ No C 137, 19. 5. 1994, p. 1); Decision of the European Parliament of 9 March 1994 (OJ No C 91, 28. 3. 1994). (4) OJ No C 136, 4. 6. 1985, p. 1. (5) OJ No L 109, 26. 4. 1983, p. 8. Directive as last amended by Directive 88/182/EEC (OJ No L 81, 26. 3. 1988, p. 75). (1) OJ No L 220, 30. 8. 1993, p. 23. (2) OJ No L 301, 28. 10. 1982, p. 1. ANNEX I ESSENTIAL SAFETY REQUIREMENTS FOR THE DESIGN AND CONSTRUCTION OF RECREATIONAL CRAFT 1. BOAT DESIGN CATEGORIES>TABLE>Definitions: A. OCEAN: Designed for extended voyages where conditions may exceed wind force 8 (Beaufort scale) and significant wave heights of 4 m and above, and vessels largely self-sufficient. B. OFFSHORE: Designed for offshore voyages where conditions up to, and including, wind force 8 and significant wave heights up to, and including, 4 m may be experienced. C. INSHORE: Designed for voyages in coastal waters, large bays, estuaries, lakes and rivers where conditions up to, and including, wind force 6 and significant wave heights up to, and including, 2 m may be experienced. D. SHELTERED WATERS: Designed for voyages on small lakes, rivers, and canals where conditions up to, and including, wind force 4 and significant wave heights up to, and including, 0,5 m may be experienced. Boats in each Category must be designed and constructed to withstand these parameters in respect of stability, buoyancy, and other relevant essential requirements listed in Annex I, and to have good handling characteristics. 2. GENERAL REQUIREMENTSRecreational craft and components as referred to in Annex II shall comply with the essential requirements in so far as they apply to them. 2.1. Hull identificationEach craft shall be marked with a hull identification number including the following information: - manufacturer's code, - country of manufacture, - unique serial number, - year of production, - model year. The relevant harmonized standard gives details of these requirements. 2.2. Builder's plateEach craft shall carry a permanently affixed plate mounted separately from the boat hull identification number, containing the following information: - manufacturer's name, - CE marking (see Annex IV), - boat design category according to section 1, - manufacturer's maximum recommended load according to section 3.6, - number of persons recommended by the manufacturer for which the boat was designed to carry when under way. 2.3. Protection from falling overboard and means of reboardingDepending on the design category, craft shall be designed to minimize the risks of falling overboard and to facilitate reboarding. 2.4. Visibility from the main steering positionFor motor boats, the main steering position shall give the operator, under normal conditions of use (speed and load), good all-round visibility. 2.5. Owner's manualEach craft shall be provided with an owner's manual in the official Community language or languages which may be determined by the Member State in which it is marketed in accordance with the Treaty. This manual should draw particular attention to risks of fire and flooding and shall contain the information listed in sections 2.2, 3.6 and 4 as well as the unladen weight of the craft in kilograms. 3. INTEGRITY AND STRUCTURAL REQUIREMENTS3.1. StructureThe choice and combination of materials and its construction shall ensure that the craft is strong enough in all respects. Special attention shall be paid to the design category according to section 1, and the manufacturer's maximum recommended load in accordance with section 3.6. 3.2. Stability and freeboardThe craft shall have sufficient stability and freeboard considering its design category according to section 1 and the manufacturer's maximum recommended load according to section 3.6. 3.3. Buoyancy and flotationThe craft shall be constructed to ensure that it has buoyancy characteristics appropriate to its design category according to section 1.1, and the manufacturer's maximum recommended load according to section 3.6. All habitable multihull craft shall be so designed as to have sufficient buoyancy to remain afloat in the inverted position. Boats of less than six metres in length that are susceptible to swamping when used in their design category shall be provided with appropriate means of flotation in the swamped condition. 3.4. Openings in hull, deck and superstructureOpenings in hull, deck(s) and superstructure shall not impair the structural integrity of the craft or its weathertight integrity when closed. Windows, portlights, doors and hatchcovers shall withstand the water pressure likely to be encountered in their specific position, as well as pointloads applied by the weight of persons moving on deck. Through hull fittings designed to allow water passage into the hull or out of the hull, below the waterline corresponding to the manufacturer's maximum recommended load according to section 3.6, shall be fitted with shutoff means which shall be readily accessible. 3.5. FloodingAll craft shall be designed so as to minimize the risk of sinking. Particular attention should be paid where appropriate to: - cockpits and wells, which should be self-draining or have other means of keeping water out of the boat interior, - ventilation fittings, - removal of water by pumps or other means. 3.6. Manufacturer's maximum recommended loadThe manufacturer's maximum recommended load (fuel, water, provisions, miscellaneous equipment and people (in kilograms)) for which the boat was designed, as marked on the builder's plate, shall be determined according to the design category (section 1), stability and freeboard (section 3.2) and buoyancy and flotation (section 3.3). 3.7. Liferaft stowageAll craft of categories A and B, and craft of categories C and D longer than six metres shall be provided with one or more stowage points for a liferaft (liferafts) large enough to hold the number of persons the boat was designed to carry as recommended by the manufacturer. This (these) stowage point(s) shall be readily accessible at all times. 3.8. EscapeAll habitable multihull craft over 12 metres long shall be provided with viable means of escape in the event of inversion. All habitable craft shall be provided with viable means of escape in the event of fire. 3.9. Anchoring, mooring and towingAll craft, taking into account their design category and their characteristics shall be fitted with one or more strong points or other means capable of safely accepting anchoring, mooring and towing loads. 4. HANDLING CHARACTERISTICSThe manufacturer shall ensure that the handling characteristics of the craft are satisfactory with the most powerful engine for which the boat is designed and constructed. For all recreational marine engines, the maximum rated engine power shall be declared in the owner's manual in accordance with the harmonized standard. 5. INSTALLATION REQUIREMENTS5.1. Engines and engine spaces5.1.1. Inboard engineAll inboard mounted engines shall be placed within an enclosure separated from living quarters and installed so as to minimize the risk of fires or spread of fires as well as hazards from toxic fumes, heat, noise or vibrations in the living quarters. Engine parts and accessories that require frequent inspection and/or servicing shall be readily accessible. The insulating materials inside engine spaces shall be non-combustible. 5.1.2. VentilationThe engine compartment shall be ventilated. The dangerous ingress of water into the engine compartment through all inlets must be prevented. 5.1.3. Exposed partsUnless the engine is protected by a cover or its own enclosure, exposed moving or hot parts of the engine that could cause personal injury shall be effectively shielded. 5.1.4. Outboard engines startingAll boats with outboard engines shall have a device to prevent starting the engine in gear, except: (a) when the engine produces less than 500 newtons (N) of static thrust; (b) when the engine has a throttle limiting device to limit thrust to 500 N at the time of starting the engine. 5.2. Fuel system5.2.1. GeneralThe filling, storage, venting and fuel-supply arrangements and installations shall be designed and installed so as to minimize the risk of fire and explosion. 5.2.2. Fuel tanksFuel tanks, lines and hoses shall be secured and separated or protected from any source of significant heat. The material the tanks are made of and their method of construction shall be according to their capacity and the type of fuel. All tank spaces shall be ventilated. Liquid fuel with a flash point below 55 °C shall be kept in tanks which do not form part of the hull and are: (a) insulated from the engine compartment and from all other source of ignition; (b) separated from living quarters. Liquid fuel with a flash point equal to or above 55 °C may be kept in tanks that are integral with the hull. 5.3. Electrical systemElectrical systems shall be designed and installed so as to ensure proper operation of the craft under normal conditions of use and shall be such as to minimize risk of fire and electric shock. Attention shall be paid to the provision of overload and short-circuit protection of all circuits, except engine starting circuits, supplied from batteries. Ventilation shall be provided to prevent the accumulation of gases which might be emitted from batteries. Batteries shall be firmly secured and protected from ingress of water. 5.4. Steering system5.4.1. GeneralSteering systems shall be designed, constructed and installed in order to allow the transmission of steering loads under foreseeable operating conditions. 5.4.2. Emergency arrangementsSailboat and single-engined inboard powered motor boats with remote-controlled rudder steering systems shall be provided with emergency means of steering the craft at reduced speed. 5.5. Gas systemGas systems for domestic use shall be of the vapour-withdrawal type and shall be designed and installed so as to avoid leaks and the risk of explosion and be capable of being tested for leaks. Materials and components shall be suitable for the specific gas used to withstand the stresses and exposures found in the marine environment. Each appliance shall be equipped with a flame failure device effective on all burners. Each gas- consuming appliance must be supplied by a separate branch of the distribution system, and each appliance must be controlled by a separate closing device. Adequate ventilation must be provided to prevent hazards from leaks and products of combustion. All craft with a permanently installed gas system shall be fitted with an enclosure to contain all gas cylinders. The enclosure shall be separated from the living quarters, accessible only from the outside and ventilated to the outside so that any escaping gas drains overboard. Any permanent gas system shall be tested after installation. 5.6. Fire protection5.6.1. GeneralThe type of equipment installed and the layout of the craft shall take account of the risk and spread of fire. Special attention shall be paid to the surroundings of open flame devices, hot areas or engines and auxiliary machines, oil and fuel overflows, uncovered oil and fuel pipes and avoiding electrical wiring above hot areas of machines. 5.6.2. Fire-fighting equipmentCraft shall be supplied with fire-fighting equipment appropriate to the fire hazard. Petrol engine enclosures shall be protected by a fire extinguishing system that avoids the need to open the enclosure in the event of fire. Where fitted, portable fire extinguishers shall be readily accessible and one shall be so positioned that it can easily be reached from the main steering position of the craft. 5.7. Navigation lightsWhere navigation lights are fitted, they shall comply with the 1972 Colreg or CEVNI regulations, as appropriate. 5.8. Discharge preventionCraft shall be constructed so as to prevent the accidental discharge of pollutants (oil, fuel, etc.) overboard. Craft fitted with toilets shall have either: (a) holding tanks; or(b) provision to fit holding tanks on a temporary basis in areas of use where the discharge of human waste is restricted. In addition, any through-the-hull pipes for human waste shall be fitted with valves which are capable of being sealed shut. ANNEX II COMPONENTS 1. Ignition-protected equipment for inboard and stern drive engines. 2. Start-in-gear protection devices for outboard engines. 3. Steering wheels, steering mechanisms and cable assemblies. 4. Fuel tanks and fuel hoses. 5. Prefabricated hatches and portlights. ANNEX III DECLARATION BY THE BUILDER OR HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY OR THE PERSON RESPONSIBLE FOR PLACING ON THE MARKET (Article 4 (2) and (3))(a) The declaration by the builder or his authorized representative established in the Community referred to in Article 4 (2) (partly completed craft) shall contain the following: - the name and address of the builder, - the name and address of the representative of the builder established in the Community or, if appropriate, of the person responsible for the placing on the market, - a description of the partly completed craft, - a statement that the partly completed craft is intended to be completed by others and that it complies with the essential requirements that apply at this stage of construction. (b) The declaration by the builder, his authorized representative established in the Community or the person responsible for placing on the market referred to in Article 4 (3) (components) shall contain the following: - the name and address of the builder, - the name and address of the representative of the builder established in the Community or, if appropriate, of the person responsible for the placing on the market, - a description of the component, - a statement that the component complies with the relevant essential requirements. ANNEX IV CE MARKING The CE conformity marking must consist of the initials 'CE' taking the following form: >REFERENCE TO A GRAPHIC>If the marking is reduced or enlarged, the proportions given in the above graduated drawing must be respected. The various elements of the CE marking must have about the same vertical dimension, which shall not be less than 5 mm. The CE marking is followed by the identification number of the notified body, if it intervenes in the control of production, as well as by the last two figures of the year that the CE marking is affixed. ANNEX V INTERNAL PRODUCTION CONTROL (module A) 1. The manufacturer or his authorized representative established within the Community, who carries out the obligations laid down in point 2, ensures and declares that the products concerned satisfy the requirements of the Directive that apply to them. The manufacturer or his authorized representative established within the Community shall affix the CE marking to each product and draw up a written declaration of conformity (see Annex XV). 2. The manufacturer shall establish the technical documentation described in paragraph 3 and he or his authorized representative established within the Community shall keep it for a period ending at least 10 years after the last product has been manufactured at the disposal of the relevant national authorities for inspection purposes. Where neither the manufacturer nor his authorized representative is established within the Community, the obligation to keep the technical documentation available shall be the responsibility of the person who places the product on the Community market. 3. Technical documentation shall enable the conformity of the products with the requirements of the Directive to be assessed. It shall, as far as relevant for such assessment, cover the design, manufacture and operation of the product (see Annex XIII). 4. The manufacturer or his authorized representative shall keep a copy of the declaration of conformity with the technical documentation. 5. The manufacturer shall take all measures necessary in order that the manufacturing process shall ensure compliance of the manufactured products with the technical documentation referred to in point 2 and with the requirements of the Directive that apply to them. ANNEX VI INTERNAL PRODUCTION CONTROL PLUS TESTS (module Aa, option 1) This module consists of module A, as referred to in Annex V, plus the following supplementary requirements: On one or several boats representing the production of the manufacturer one or more of the following tests, equivalent calculation or control shall be carried out by the manufacturer or on his behalf: - test of stability according to point 3.2 of the Essential Requirements, - test of buoyancy characteristics according to point 3.3 of the Essential RequirementsProvisions common to both variationsThese tests or calculations or control shall be carried out on the responsibility of a notified body chosen by the manufacturer. On the responsibility of the notified body, the manufacturer shall affix the former's distinguishing number during the manufacturing process. ANNEX VII EC TYPE-EXAMINATION (module B) 1. A notified body ascertains and attests that a specimen, representative of the production envisaged, meets the provisions of the Directive that apply to it. 2. The application for the EC type-examination shall be lodged by the manufacturer or his authorized representative established within the Community with a notified body of his choice. The application shall include: - the name and address of the manufacturer and, if the application is lodged by the authorized representative, his name and address in addition, - a written declaration that the same application has not been lodged with any other notified body, - the technical documentation, as described in point 3. The applicant shall place at the disposal of the notified body a specimen, representative of the production envisaged and hereinafter called 'type' (*). The notified body may request further specimens if needed for carrying out the test programme. 3. The technical documentation shall enable the conformity of the product with the requirements of the Directive to be assessed. It shall, as far as relevant for such assessment, cover the design, manufacture and functioning of the product (see Annex XIII). 4. The notified body shall: 4.1. examine the technical documentation, verify that the type has been manufactured in conformity with the technical documentation and identify the elements which have been designed in accordance with the relevant provisions of the standards referred to in Article 5, as well as the components which have been designed without applying the relevant provisions of those standards; 4.2. perform or have performed the appropriate examinations and necessary tests to check whether, where the standards referred to in Article 5 have not been applied, the solutions adopted by the manufacturer meet the Essential Requirements of the Directive; 4.3. perform or have performed the appropriate examinations and necessary tests to check whether, where the manufacturer has chosen to apply the relevant standards, these have actually been applied; 4.4. agree with the applicant the location where the examinations and necessary tests shall be carried out. 5. Where the type meets the provisions of the Directive, the notified body shall issue an EC type-examination certificate to the applicant. The certificate shall contain the name and address of the manufacturer, conclusions of the examination, conditions for its validity and the necessary data for identification of the approved type. A list of the relevant parts of the technical documentation shall be annexed to the certificate and a copy kept by the notified body. If the manufacturer is denied a type certification, the notified body shall provide detailed reasons for such denial. 6. The applicant shall inform the notified body that holds the technical documentation concerning the EC type-examination certificate of all modifications to the approved product which must receive additional approval where such changes may affect the conformity with the essential requirements or the prescribed conditions for use of the product. This additional approval is given in the form of an addition to the original EC type-examination certificate. 7. Each notified body shall communicate to the other notified bodies the relevant information concerning the EC type-examination certificates and additions issued and withdrawn. 8. The other notified bodies may receive copies of the EC type-examination certificates and/or their additions. The annexes to the certificates shall be kept at the disposal of the other notified bodies. 9. The manufacturer or his authorized representative shall keep with the technical documentation copies of EC type-examination certificates and their additions for a period ending at least 10 years after the last product has been manufactured. Where neither the manufacturer nor his authorized representative is established within the Community, the obligation to keep the technical documentation available shall be the responsibility of the person who places the product on the Community market. (*) A type may cover several versions of the product provided that the differences between the versions do not affect the level of safety and the other requirements concerning the performance of the product. ANNEX VIII CONFORMITY TO TYPE (module C) 1. The manufacturer or his authorized representative established within the Community ensures and declares that the products concerned are in conformity with the type as described in the EC type-examination certificate and satisfy the requirements of the Directive that applies to them. The manufacturer shall affix the CE marking to each product and draw up a written declaration of conformity (see Annex XV). 2. The manufacturer shall take all measures necessary to ensure that the manufacturing process assures compliance of the manufactured products with the type as described in the EC type-examination certificate and with the requirements of the Directive that apply to them. 3. The manufacturer or his authorized representative shall keep a copy of the declaration of conformity for a period ending at least 10 years after the last product has been manufactured. Where neither the manufacturer nor his authorized representative is established within the Community, the obligation to keep the technical documentation available shall be the responsibility of the person who places the product on the Community market (see Annex XIII). ANNEX IX PRODUCTION QUALITY ASSURANCE (module D) 1. The manufacturer who satisfies the obligations of point 2 ensures and declares that the products concerned are in conformity with the type as described in the EC type-examination certificate and satisfy the requirements of the Directive that apply to them. The manufacturer or his authorized representative established within the Community shall affix the CE marking to each product and draw up a written declaration of conformity (see Annex XV). The CE marking shall be accompanied by the distinguishing number of the notified body responsible for the monitoring as specified in point 4. 2. The manufacturer shall operate an approved quality system for production, final product inspection and testing as specified in paragraph 3 and shall be subject to monitoring as specified in point 4. 3. Quality system3.1. The manufacturer shall lodge an application for assessment of his quality system with a notified body of his choice, for the products concerned. The application shall include: - all relevant information for the product category envisaged, - the documentation concerning the quality system, - where appropriate, the technical documentation of the approved type (see Annex XIII) and a copy of the EC type-examination certificate. 3.2. The quality system shall ensure compliance of the products with the type as described in the EC type-examination certificate and with the requirements of the Directive that apply to them. All the elements, requirements and provisions adopted by the manufacturer shall be documented in a systematic and orderly manner in the form of written policies, procedures and instructions. The quality system documentation must permit a consistent interpretation of the quality programmes, plan, manuals and records. It shall contain in particular an adequate description of: - the quality objectives and the organizational structure, responsibilities and powers of the management with regard to product quality, - the manufacturing, quality control and quality assurance techniques, processes and systematic actions that will be used, - the examinations and tests that will be carried out before, during and after manufacture, and the frequency with which they will be carried out, - the quality records, such as inspection reports and test data, calibration data, qualification reports of the personnel concerned, etc., - the means to monitor the achievement of the required product quality and the effective operation of the quality system. 3.3. The notified body shall assess the quality system to determine whether it satisfies the requirements referred to in point 3.2. It shall presume conformity with these requirements in respect of quality systems that implement the relevant harmonized standard. The auditing team shall have at least one member with experience of evaluation in the product technology concerned. The evaluation procedure shall include an inspection visit to the manufacturer's premises. The decision shall be notified to the manufacturer. The notification shall contain the conclusions of the examination and the reasoned assessment decision. 3.4. The manufacturer shall undertake to fulfil the obligations arising out of the quality system as approved and to uphold it so that it remains adequate and efficient. The manufacturer or his authorized representative shall keep the notified body that has approved the quality system informed of any intended updating of the quality system. The notified body shall evaluate the modifications proposed and decide whether the amended quality system will still satisfy the requirements referred to in paragraph 3.2 or whether a reassessment is required. It shall notify its decisions to the manufacturer. The notification shall contain the conclusions of the examination and the reasoned assessment decision. 4. Surveillance under the responsibility of the notified body4.1. The purpose of surveillance is to make sure that the manufacturer duly fulfils the obligations arising out of the approved quality system. 4.2. The manufacturer shall allow the notified body entrance for inspection purposes to the locations of manufacture, inspection and testing, and storage and shall provide it with all necessary information, in particular: - the quality system documentation, - the quality records, such as inspection reports and test data, calibration data, qualification reports of the personnel concerned, etc. 4.3. The notified body shall periodically carry out audits to make sure that the manufacturer maintains and applies the quality system and shall provide an audit report to the manufacturer. 4.4. Additionally the notified body may pay unexpected visits to the manufacturer. During such visits the notified body may carry out, or cause to be carried out, tests to verify that the quality system is functioning correctly, if necessary. The notified body shall provide the manufacturer with a visit report and, if a test has taken place, with a test report. 5. The manufacturer shall, for a period ending at least 10 years after the last product has been manufactured, keep at the disposal of the national authorities: - the documentation referred to in the second indent of the second subparagraph of point 3.1, - the updating referred to in the second subparagraph of point 3.4, - the decision and reports from the notified body which are referred to in the final subparagraph of point 3.4, point 4.3 and point 4.4. 6. Each notified body shall give the other notified bodies the relevant information concerning the quality system approvals issued and withdrawn. ANNEX X PRODUCT VERIFICATION (module F) 1. This module describes the procedure whereby a manufacturer or his authorized representative established within the Community checks and attests that the products subject to the provisions of point 3 are in conformity with the type as described in the EC type-examination certificate and satisfy the requirements of the Directive that apply to them. 2. The manufacturer shall take all measures necessary in order that the manufacturing process ensures conformity of the products with the type as described in the EC type-examination certificate and with the requirements of the Directive that apply to them. The manufacturer or his authorized representative established within the Community shall affix the CE marking to each product and shall draw up a declaration of conformity (see Annex XV). 3. The notified body shall carry out the appropriate examinations and tests in order to check the conformity of the product with the requirements of the Directive either by examination and testing of every product as specified in point 4 or by examination and testing of products on a statistical basis, as specified in point 5, at the choice of the manufacturer. 3a. The manufacturer or his authorized representative shall keep a copy of the declaration of conformity for a period ending at least 10 years after the last product has been manufactured. 4. Verification by examination and testing of every product4.1. All products shall be individually examined and appropriate tests as set out in the relevant standard(s) referred to in Article 5 or equivalent tests shall be carried out in order to verify their conformity with the type as described in the EC type-examination certificate and the requirements of the Directive that apply to them. 4.2. The notified body shall affix, or cause to be affixed, its distinguishing number to each approved product and draw up a written certificate of conformity relating to the tests carried out. 4.3. The manufacturer or his authorized representative shall ensure that he is able to supply the notified body's certificates of conformity on request. 5. Statistical verification5.1. The manufacturer shall present his products in the form of homogeneous lots and shall take all measures necessary in order that the manufacturing process ensures the homogeneity of each lot produced. 5.2. All products shall be available for verification in the form of homogeneous lots. A random sample shall be drawn from each lot. Products in a sample shall be individually examined and appropriate tests as set out in the relevant standard(s) referred to in Article 5, or equivalent tests, shall be carried out to ensure their conformity with the requirements of the Directive which apply to them and to determine whether the lot is accepted or rejected. 5.3. The statistical procedure shall use the following elements: - the statistical method to be applied, - the sampling plan with its operational characteristics. 5.4. In the case of accepted lots, the notified body shall affix, or cause to be affixed, its distinguishing number to each product and shall draw up a written certificate of conformity relating to the tests carried out. All products in the lot may be put on the market except those products from the sample which were found not to be in conformity. If a lot is rejected, the notified body or the competent authority shall take appropriate measures to prevent the putting on the market of that lot. In the event of frequent rejection of lots the notified body may suspend the statistical verification. The manufacturer may, under the responsibility of the notified body, affix the latter's distinguishing number during the manufacturing process. 5.5. The manufacturer or his authorized representative shall ensure that he is able to supply the notified body's certificates of conformity on request. ANNEX XI UNIT VERIFICATION (module G) 1. This module describes the procedure whereby the manufacturer ensures and declares that the product concerned, which has been issued with the certificate referred to in point 2, conforms to the requirements of the Directive that apply to it. The manufacturer or his authorized representative established within the Community shall affix the CE marking to the product and draw up a declaration of conformity (see Annex XV). 2. The notified body shall examine the individual product and carry out the appropriate tests as set out in the relevant standard(s) referred to in Article 5, or equivalent tests, to ensure its conformity with the relevant requirements of the Directive. The notified body shall affix, or cause to be affixed, its distinguishing number on the approved product and shall draw up a certificate of conformity concerning the tests carried out. 3. The aim of the technical documentation is to enable conformity with the requirements of the Directive to be assessed and the design, manufacture and operation of the product to be understood (see Annex XIII). ANNEX XII FULL QUALITY ASSURANCE (module H) 1. This module describes the procedure whereby the manufacturer who satisfies the obligations of paragraph 2 ensures and declares that the products concerned satisfy the requirements of the Directive that apply to them. The manufacturer or his authorized representative established within the Community shall affix the CE marking to each product and draw up a written declaration of conformity (see Annex XV). The CE marking shall be accompanied by the distinguishing number of the notified body responsible for the surveillance as specified in point 4. 2. The manufacturer shall operate an approved quality system for design, manufacture and final product inspection and testing as specified in point 3 and shall be subject to surveillance as specified in point 4. 3. Quality system3.1. The manufacturer shall lodge an application for assessment of his quality system with a notified body. The application shall include: - all relevant information for the product cagetory envisaged, - the quality system's documentation. 3.2. The quality system shall ensure compliance of the products with the requirements of the Directive that apply to them. All the elements, requirements and provisions adopted by the manufacturer shall be documented in a systematic and orderly manner in the form of written policies, procedures and instructions. This quality system documentation shall ensure a common understanding of the quality policies and procedures such as quality programmes, plans, manuals and records. It shall contain in particular an adequate description of: - the quality objectives and the organizational structure, responsibilities and powers of the management with regard to design and product quality, - the technical design specifications, including standards, that will be applied and, where the standards referred to in Article 5 will not be applied in full, the means that will be used to ensure that the essential requirements of the Directive that apply to the products will be met, - the design control and design verification techniques, processes and systematic actions that will be used when designing the products pertaining to the product category covered, - the corresponding manufacturing, quality control and quality assurance techniques, processes and systematic actions that will be used, - the examinations and tests that will be carried out before, during and after manufacture, and the frequency with which they will be carried out, - the quality records, such as inspection reports and test data, calibration data, qualification reports of the personnel concerned, etc., - the means to monitor the achievement of the required design and product quality and the effective operation of the quality system. 3.3. The notified body shall assess the quality system to determine whether it satisfies the requirements referred to in point 3.2. It shall presume compliance with these requirements in respect of quality systems that implement the relevant harmonized standard (EN 29001). The auditing team shall have at least one member experienced as an assessor in the product technology concerned. The evaluation procedure shall include an assessment visit to the manufacturer's premises. The decision shall be notified to the manufacturer. The notification shall contain the conclusions of the examination and the reasoned assessment decision.3.4. The manufacturer shall undertake to fulfil the obligations arising out of the quality system as approved and to uphold it so that it remains adequate and efficient. The manufacturer or his authorized representative shall keep the notified body that has approved the quality system informed of any intended updating of the quality system. The notified body shall evaluate the modifications proposed and decide whether the amended quality system will still satisfy the requirements referred to in paragraph 3.2 or whether a reassessment is required. It shall notify its decision to the manufacturer. The notification shall contain the conclusions of the examination and the reasoned assessment decision. 4. EC surveillance under the responsibility of the notified body4.1. The purpose of surveillance is to make sure that the manufacturer duly fulfils the obligations arising out of the approved quality system. 4.2. The manufacturer shall allow the notified body entrance for inspection purposes to the locations of design, manufacture, inspection and testing, and storage, and shall provide it with all necessary information, in particular: - the quality system documentation, - the quality records as foreseen by the design part of the quality system, such as results of analyses, calculations, tests, etc., - the quality records as foreseen by the manufacturing part of the quality system, such as inspection reports and test data, calibration data, qualification reports of the personnel concerned, etc. 4.3. The notified body shall periodically carry out audits to make sure that the manufacturer maintains and applies the quality system and shall provide an audit report to the manufacturer. 4.4. Additionally the notified body may pay unexpected visits to the manufacturer. At the time of such visits, the notified body may carry out tests or have them carried out in order to check the proper functioning of the quality system where necessary; it shall provide the manufacturer with a visit report and, if a test has been carried out, with a test report. 5. The manufacturer shall, for a period ending at least 10 years after the last product has been manufactured, keep at the disposal of the national authorities: - the documentation referred to in the second indent of the second subparagraph of point 3.1, - the updating referred to in the second subparagraph of point 3.4, - the decisions and reports from the notified body which are referred to in the final subparagraph of point 3.4, point 4.3 and point 4.4.6. Each notified body shall forward to the other notified bodies the relevant information concerning the quality system approvals issued and withdrawn. ANNEX XIII TECHNICAL DOCUMENTATION SUPPLIED BY THE MANUFACTURER The technical documentation referred to in Annexes V, VII, VIII, IX and XI must comprise all relevant data or means used by the manufacturer to ensure that components or craft comply with the essential requirements relating to them. The technical documentation shall enable understanding of the design, manufacture and operation of the product, and shall enable assessment of conformity with the requirements of this Directive. The documentation shall contain so far as relevant for assessment: - a general description of the type, - conceptual design and manufacturing drawings and schemes of components, sub-assemblies, circuits, etc., - descriptions and explanations necessary for the understanding of said drawings and schemes and the operation of the product, - a list of the standards referred to in Article 5, applied in full or in part, and descriptions of the solutions adopted to fulfil the essential requirements when the standards referred to in Article 5 have not been applied, - results of design calculations made, examinations carried out, etc., - test reports, or calculations namely on stability according to point 3.2 of the Essential Requirements and on buoyancy according to point 3.3 of the Essential Requirements. ANNEX XIV MINIMUM CRITERIA TO BE TAKEN INTO ACCOUNT BY MEMBER STATES FOR THE NOTIFICATION OF BODIES 1. The body, its director and the staff responsible for carrying out the verification tests shall not be the designer, manufacturer, supplier or installer of boat or components which they inspect, nor the authorized representative of any of these parties. They shall not become either involved directly or as authorized representatives in the design, construction, marketing or maintenance of the said products. This does not preclude the possibility of exchanges of technical information between the manufacturer and the body. 2. The body and its staff shall carry out the verification tests with the highest degree of professional integrity and technical competence and shall be free from all pressures and inducements, particularly financial, which might influence their judgment or the result of the inspection, especially from persons or groups of persons with an interest in the result of verifications. 3. The body shall have at its disposal the necessary staff and possess the necessary facilities to enable it to perform properly the administrative and technical tasks connected with verification; it shall also have access to the equipment required for special verification. 4. The staff responsible for inspection shall have: - sound technical and professional training, - satisfactory knowledge of the requirements of the tests they carry out and adequate experience of such tests, - the ability to draw up the certificates, records and reports required to authenticate the performance of the tests. 5. The impartiality of inspection staff shall be guaranteed. Their remuneration shall not depend on the number of tests carried out or on the results of such tests. 6. The body shall take out liability insurance unless its liability is assumed by the State in accordance with national law, or the Member State itself is directly responsible for the tests. 7. The staff of the body shall be bound to observe professional secrecy with regard to all information gained in carrying out its tasks (except vis-Ã -vis the competent administrative authorities of the State in which its activities are carried out) under the Directive or any provision of national law giving effect to it. ANNEX XV WRITTEN DECLARATION OF CONFORMITY 1. The written declaration of conformity to the provisions of the Directive must always accompany: - the recreational craft and be joined to the owner's manual (Annex I, point 2.5), - the components as referred to in Annex II. 2. The written declaration of conformity shall include the following (1): - name and address of the manufacturer or his authorized representative established in the Community (2), - description of the recreational craft (3) or of the component (3), - references to the relevant harmonized standards used, or references to the specifications in relation to which conformity is declared, - where appropriate, reference to the EC type-examination certificate issued by a notified body, - where appropriate, the name and address of the notified body, - identification of the person empowered to sign on behalf of the manufacturer or his authorized representative established within the Community. (1) and be drawn up in the language(s) as foreseen under point 2.5 of Annex I. (2) business name and full address; authorized representative must also give the business name and address of the manufacturer. (3) description of the product make, type, serial number, where appropriate.